DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13, 15, 23, 25-28, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 8, 23, and 32: 
The limitation, “each predetermined scenario corresponding to an object related to a business process to be started and distinguishable by human eye,” is indefinite.  It is unclear what the phrase, “distinguishable by human eye,” modifies.  Is the each predetermined scenario distinguishable by human eye; or, is the object distinguishable by human eye?  For the purpose of the present examination, the former is assumed. 
The limitation, “matching standard feature codes of different objects with the upload feature code,” is indefinite.  One can interpret, ‘different objects’ as a group of objects that are different amongst each other.  Or one can also interpret ‘different objects’ as objects that are different from the object associated with the upload feature code.  For the purpose of the present examination, the former is assumed.
	Claims 10-13, 15, 25-28, and 30 are indefinite at least due to dependency on the indefinite base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, 13, 23, 25, 26, 28, and 32 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nastar (US 20020184203 A1) in view of Applefeld (US 8606645 B1) and He (US 20040118920 A1).
Re Claim 8: Nastar discloses a business process starting method, applied to a server, the server (p65 & p66: technical platform) maintaining a correspondence between standard image information of predetermined scenarios and business entry information (p66: This association set is managed by means of a database located on the technical platform, p76 the response (probably an XML file sent by the technical platform is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site., p108: the technical platform can then transform an object into a shop window)),
each predetermined scenario corresponding to an object related to a business process to be started and distinguishable by human eye (p108: the technical platform can then transform an object into a shop window),
the method comprising:
receiving multimedia data uploaded by a terminal (p64: A digital camera, a PC video camera or a digital GSM device can pick up images of everyday life, transfer them to the network), the multimedia data carrying image data of a predetermined scenario;
searching for standard image information matching the uploaded image data (abst: calculating a set of visual signatures for each object, comparing visual signatures of extracted objects and images contained in the multimedia files to find similar objects stored in the multimedia files, p29: the system calculates the signature of this object and compares the new signature with the signatures present in the database (7)); and 
returning, to the terminal, first business entry information (p76: (a shop window)… The user can then click on one of the sites that are offered, which will take the user to a target site.) corresponding to the standard image information matching the uploaded image data (p29: present the user with the database images that are visually the most similar (9).), the first business entry information being configured to cause initiation of a payment process on the terminal (Examiner: the preceding limitation does not further define the claimed “a business process starting method, applied to a server.”  Emphasis added.),
wherein the correspondence between standard image information of predetermined scenarios and business entry information comprises a correspondence between the standard image information of the predetermined scenarios and the business entry information,
wherein standard information is standard image information and uploaded data is uploaded image data.
However, Nastar does not disclose that
wherein the standard information of the predetermined scenarios comprises geographic locations of the predetermined scenarios, and 
the method further comprises:
receiving location information of a current geographic location uploaded by the terminal, and
searching, based on the uploaded location information, the predetermined scenarios for the standard information matching the uploaded data, wherein a distance from an address location of each of the searched predetermined scenarios to the uploaded location information does not exceed a set deviation threshold value.
Applefeld however discloses that
wherein standard information of predetermined scenarios comprises geographic locations of predetermined scenarios, and 
method further comprises:
receiving location information of a current geographic location uploaded by a terminal (fig 9: 1305, col 17 II 1 +: the search request may be transmitted to a server for processing. For example, at operation 1305, the user's location and search request may be transmitted by module 117 to one or more servers, ... ), and
searching, based on the uploaded location information, the predetermined scenarios for the standard information matching uploaded data (col 17 II 8+: determine which stores within proximity of the user has a retail product that matches the user's search request.), wherein a distance from an address location of each of the searched predetermined scenarios to the uploaded location information does not exceed a set deviation threshold value (col 17 ll 10+: A store may be within proximity if it is in a same building as the user or if it is within a threshold (e.g., 10 yards, 100 yards, 1 mile, or within a certain number of highway exits) distance from the user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Applefeld's teaching in the method of Nastar for the purpose of accurately identifying the business that is located within a predetermined distance from the terminal in order to retrieve business entry information of the identified business.
However, Nastar modified by Applefeld does not disclose that 
wherein the standard image information of the predetermined scenario comprises a standard feature code generated according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of a standard image of the predetermined scenario; and 
the searching for the standard image information matching the uploaded image data comprises generating an upload feature code according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of the uploaded image data, and searching for a standard feature code of which a degree of matching with the upload feature code exceeds a set matching threshold value.
He however discloses that
wherein the standard image information of the predetermined scenario comprises a standard feature code (p66: database 602 which stores… respective associated image data 605 or links thereto, where the associated image data 605 represents an object) generated according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of a standard image of the predetermined scenario (p67: The stored image data 605 preferably includes one or more image entries 606...  The image entries 606 may include, in addition to or instead of image data, data indicative of the object, such as dimensions of the object, text identifying the object and/or included on a face of the object, and extractions or derivations from the actual image data, such as quantitative data or qualitative data derived or extracted from actual image data by an extraction algorithm, such as an algorithm for performing a color analysis (such as for obtaining a breakdown of number of pixels per color, dominant color, color ratios, etc.), a reflectivity analysis, a shape analysis, a texture analysis, light contrast analysis or edge detection, for determining one or more parameters or characteristics of the object being imaged.); and 
the searching for the standard image information matching the uploaded image data comprises generating an upload feature code according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of the uploaded image data (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 corresponding to more than one respective face until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p80: The code imaged is an optical code, such as a barcode or a string of characters or a combination thereof,  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison), and 
matching standard feature codes of different objects with the upload feature code (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 … until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison), to find a standard feature code of which a degree of matching with the upload feature code exceeds a set matching threshold value (p76: The degree of similarity or level of confidence required for a match may be predetermined or selectively weighted (i.e., within a predetermined image recognition certainty threshold or other system configured parameter).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate He’s teaching in the method of Nastar modified by Applefeld for the purpose of recognizing objects accurately (He: p13).
Re Claim 10: Nastar modified by Applefeld and He discloses the method according to claim 8, wherein the multimedia data carrying image data of the predetermined scenario comprises a picture taken for the predetermined scenario (108: enabling users of digital cameras to send their photos), a video shot for the predetermined scenario, or scanned data of the predetermined scenario (p45: a scanner, a video camera or a photographic device, p64).
Re Claims 11 & 26: Nastar modified by Applefeld and He discloses the method according to claim 8, and the server according to claim 23,
wherein the first business entry information comprises at least one of a page address of a business process starting page, or invoking information of a business entry program (p76: a RETRIEVE request is issued, then the response (probably an XML file sent by the technical platform) is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site.  p77: The URLs provided will enable passage from the client site to the sites referenced by the URLs.).
Re Claims 13 & 28: Nastar modified by Applefeld and He discloses the method according to claim 8, further comprising: and the server according to claim 23, wherein the processor is further configured to:
receiving the standard image of the predetermined scenario uploaded by a user and corresponding business entry information, and generating the standard image information according to the standard image and saving a correspondence between the standard image information and the business entry information (p56, p66, p68).
Re Claim 23: Nastar discloses a server (p65 & p66: technical platform), the server maintaining a correspondence between standard image information of predetermined scenarios and business entry information (p66: This association set is managed by means of a database located on the technical platform, p76 the response (probably an XML file sent by the technical platform is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site.,, p108: the technical platform can then transform an object into a shop window) is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site.), 
each predetermined scenario corresponding to an object related to a business process to be started and distinguishable by human eye (p108: the technical platform can then transform an object into a shop window),
the server comprising:
a processor; and
a memory for storing instructions executable by the processor; wherein the processor is configured to:
receive multimedia data uploaded by a terminal (p64: A digital camera, a PC video camera or a digital GSM device can pick up images of everyday life, transfer them to the network), the multimedia data carrying image data of a predetermined scenario; 
search for standard image information matching the uploaded image data (abst: calculating a set of visual signatures for each object, comparing visual signatures of extracted objects and images contained in the multimedia files to find similar objects stored in the multimedia files, p29: the system calculates the signature of this object and compares the new signature with the signatures present in the database (7)); and
return, to the terminal, first business entry information (p76: (a shop window)… The user can then click on one of the sites that are offered, which will take the user to a target site.) corresponding to the standard image information matching the uploaded image data (p29: present the user with the database images that are visually the most similar (9).), the first business entry information being configured to cause initiation of a payment process on the terminal (Examiner: the preceding limitation does not further define the claimed “server.”),
wherein the correspondence between standard image information of predetermined scenarios and business entry information comprises a correspondence between the standard image information of the predetermined scenarios and the business entry information,
wherein standard information is standard image information and uploaded data is uploaded image data.
However, Nastar does not disclose that
wherein the standard information of the predetermined scenarios comprises geographic locations of the predetermined scenarios, and 
the processor is further configured to:
receive location information of a current geographic location uploaded by the terminal, and
search, based on the uploaded location information, the predetermined scenarios for the standard information matching the uploaded data, wherein a distance from an address location of each of the searched predetermined scenarios to the uploaded location information does not exceed a set deviation threshold value.
Applefeld however discloses that
wherein standard information of predetermined scenarios comprises geographic locations of the predetermined scenarios, and 
a processor is further configured to:
receive location information of a current geographic location uploaded by a terminal (fig 9: 1305, col 17 II 1 +: the search request may be transmitted to a server for processing. For example, at operation 1305, the user's location and search request may be transmitted by module 117 to one or more servers, ... ), and
searching, based on the uploaded location information, the predetermined scenarios for the standard information matching the uploaded data (col 17 II 8+: determine which stores within proximity of the user has a retail product that matches the user's search request.), wherein a distance from an address location of each of the searched predetermined scenarios to the uploaded location information does not exceed a set deviation threshold value (col 17 ll 10+: A store may be within proximity if it is in a same building as the user or if it is within a threshold (e.g., 10 yards, 100 yards, 1 mile, or within a certain number of highway exits) distance from the user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Applefeld's teaching in the device of Nastar for the purpose of accurately identifying the business that is located within a predetermined distance from the terminal in order to retrieve business entry information of the identified business.
However, Nastar modified by Applefeld does not disclose that 
wherein the standard image information of the predetermined scenario comprises a standard feature code generated according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of a standard image of the predetermined scenario; and 
the processor is further configured to generate an upload feature code according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of the uploaded image data, and search for a standard feature code of which a degree of matching with the upload feature code exceeds a set matching threshold value.
He however discloses that
wherein standard image information of predetermined scenario comprises a standard feature code (p66: database 602 which stores… respective associated image data 605 or links thereto, where the associated image data 605 represents an object) generated according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of a standard image of the predetermined scenario (p67: The stored image data 605 preferably includes one or more image entries 606...  The image entries 606 may include, in addition to or instead of image data, data indicative of the object, such as dimensions of the object, text identifying the object and/or included on a face of the object, and extractions or derivations from the actual image data, such as quantitative data or qualitative data derived or extracted from actual image data by an extraction algorithm, such as an algorithm for performing a color analysis (such as for obtaining a breakdown of number of pixels per color, dominant color, color ratios, etc.), a reflectivity analysis, a shape analysis, a texture analysis, light contrast analysis or edge detection, for determining one or more parameters or characteristics of the object being imaged.); and 
a processor is further configured to generate an upload feature code according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of an uploaded image data (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 corresponding to more than one respective face until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p80: The code imaged is an optical code, such as a barcode or a string of characters or a combination thereof,  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison), and 
match standard feature codes of different objects with the upload feature code (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 … until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison), to find a standard feature code of which a degree of matching with the upload feature code exceeds a set matching threshold value (P76: The degree of similarity or level of confidence required for a match may be predetermined or selectively weighted (i.e., within a predetermined image recognition certainty threshold or other system configured parameter).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate He’s teaching in the device of Nastar modified by Applefeld for the purpose of recognizing objects accurately (He: p13).
Re Claim 25: Nastar modified by Applefeld and He discloses the server according to claim 23, wherein the multimedia data carrying image data of the predetermined scenario comprises at least one of: a picture taken for the predetermined scenario (108: enabling users of digital cameras to send their photos), a video shot for the predetermined scenario, or scanned data of the predetermined scenario (p45: a scanner, a video camera or a photographic device, p64).
Re Claim 32: Nastar discloses a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a server, cause the server to perform a business process starting method, the server (p65 & p66: technical platform) maintaining a correspondence between standard image information of predetermined scenarios and business entry information (p66: This association set is managed by means of a database located on the technical platform, p76 the response (probably an XML file sent by the technical platform is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site., p108: the technical platform can then transform an object into a shop window) is processed and issued in page form by the site. The user can then click on one of the sites that are offered, which will take the user to a target site.), 
each predetermined scenario corresponding to an object related to a business process to be started and distinguishable by human eye (p108: the technical platform can then transform an object into a shop window),
the method comprising:
receiving multimedia data uploaded by a terminal (p64: A digital camera, a PC video camera or a digital GSM device can pick up images of everyday life, transfer them to the network), the multimedia data carrying image data of a predetermined scenario;
searching for standard image information matching the uploaded image data (abst: calculating a set of visual signatures for each object, comparing visual signatures of extracted objects and images contained in the multimedia files to find similar objects stored in the multimedia files, p29: the system calculates the signature of this object and compares the new signature with the signatures present in the database (7)); and 
returning, to the terminal, first business entry information (p76: (a shop window)… The user can then click on one of the sites that are offered, which will take the user to a target site.) corresponding to the standard image information matching the uploaded image data (p29: present the user with the database images that are visually the most similar (9).), the first business entry information being configured to cause initiation of a payment process on the terminal (Examiner: the preceding limitation does not further define the claimed “a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a server, cause the server to perform a business process starting method,.”  Emphasis added.),
wherein the correspondence between standard image information of predetermined scenarios and business entry information comprises a correspondence between the standard image information of the predetermined scenarios and the business entry information.
However, Nastar does not disclose that
wherein the standard information of the predetermined scenarios comprises geographic locations of the predetermined scenarios, and 
the method further comprises:
receiving location information of a current geographic location uploaded by the terminal, and
searching, based on the uploaded location information, the predetermined scenarios for the standard information matching the uploaded data, wherein a distance from an address location of each of the searched predetermined scenarios to the uploaded location information does not exceed a set deviation threshold value.
Applefeld however discloses that
wherein standard information of predetermined scenarios comprises geographic locations of predetermined scenarios, and 
method further comprises:
receiving location information of a current geographic location uploaded by a terminal (fig 9: 1305, col 17 II 1 +: the search request may be transmitted to a server for processing. For example, at operation 1305, the user's location and search request may be transmitted by module 117 to one or more servers, ... ), and
searching, based on the uploaded location information, the predetermined scenarios for the standard information matching uploaded data (col 17 II 8+: determine which stores within proximity of the user has a retail product that matches the user's search request.), wherein a distance from an address location of each of the searched predetermined scenarios to the uploaded location information does not exceed a set deviation threshold value (col 17 ll 10+: A store may be within proximity if it is in a same building as the user or if it is within a threshold (e.g., 10 yards, 100 yards, 1 mile, or within a certain number of highway exits) distance from the user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Applefeld's teaching in the medium of Nastar for the purpose of accurately identifying the business that is located within a predetermined distance from the terminal in order to retrieve business entry information of the identified business.
However, Nastar modified by Applefeld does not disclose that 
wherein the standard image information of the predetermined scenario comprises a standard feature code generated according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of a standard image of the predetermined scenario; and 
the searching for the standard image information matching the uploaded image data comprises generating an upload feature code according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of the uploaded image data, and searching for a standard feature code of which a degree of matching with the upload feature code exceeds a set matching threshold value.
He however discloses that
wherein the standard image information of the predetermined scenario comprises a standard feature code (p66: database 602 which stores… respective associated image data 605 or links thereto, where the associated image data 605 represents an object) generated according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of a standard image of the predetermined scenario (p67: The stored image data 605 preferably includes one or more image entries 606...  The image entries 606 may include, in addition to or instead of image data, data indicative of the object, such as dimensions of the object, text identifying the object and/or included on a face of the object, and extractions or derivations from the actual image data, such as quantitative data or qualitative data derived or extracted from actual image data by an extraction algorithm, such as an algorithm for performing a color analysis (such as for obtaining a breakdown of number of pixels per color, dominant color, color ratios, etc.), a reflectivity analysis, a shape analysis, a texture analysis, light contrast analysis or edge detection, for determining one or more parameters or characteristics of the object being imaged.); and 
the searching for the standard image information matching the uploaded image data comprises generating an upload feature code according to at least one of a color feature, a texture feature, a shape feature, or a spatial relationship feature of the uploaded image data (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 corresponding to more than one respective face until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p80: The code imaged is an optical code, such as a barcode or a string of characters or a combination thereof,  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison), and matching standard feature codes of different objects with the upload feature code (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 … until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison), to find a standard feature code of which a degree of matching with the upload feature code exceeds a set matching threshold value (P76: The degree of similarity or level of confidence required for a match may be predetermined or selectively weighted (i.e., within a predetermined image recognition certainty threshold or other system configured parameter).).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate He’s teaching in the medium of Nastar modified by Applefeld for the purpose of recognizing objects accurately (He: p13).

Claims 12 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nastar (US 20020184203 A1) modified by Applefeld (US 8606645 B1) and He (US 20040118920 A1) in view of Cheng (WO 2014032579 A1).
Re Claims 12 & 27: Nastar modified by Applefeld and He disclose the method according to claim 11 and the server according to claim 26.
However, Nastar modified by Applefeld and He does not disclose that wherein the page address of the business process starting page comprises a page address of a local page of a client installed on the terminal.
Cheng however disclose that wherein a page address of a process starting page comprises a page address of a local page of a client installed on the terminal (abst: the terminal obtains quick links and web applications that are cached in local database of the terminal and displays the obtained quick links by combinations of webpage icons and webpage titles in a middle screen display interface of a start page of the browser for the requester. p33: The user may input a web address corresponding to the quick link that the user wants to add in the address box.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Cheng's teaching in the method and device of Nastar modified by Applefeld and He for the purpose of ensuring a high degree of user-friendliness by providing a web browser interface that is similar to the experience of 'surfing the public internet.'

Claims 15 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nastar (US 20020184203 A1) modified by Applefeld (US 8606645 B1) and He (US 20040118920 A1) in view of Beadles (US 20140319209 A1).
Re Claims 15 & 30: Nastar modified by Applefeld and He discloses the method according to claim 8 and the server according to claim 23.
However, Nastar modified by Applefeld and He does not disclose that the predetermined scenario comprises at least one of a merchant logo or a merchant trademark.
Beadles however discloses that the predetermined scenario comprises at least one of a merchant logo or a merchant trademark (p151: In some instances the webpage associated with the custom URL can be branded with the owner's logo, trade name, graphics, artwork, or other creative media.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Beadles’ teaching in the method and server of Nastar modified by Applefeld and He for the purpose of consistently informing of the merchant’s brand name to the potential customers.

Response to Arguments
Applicant’s arguments have been considered but are moot due to new ground of rejection in part and not persuasive in part.
The claim is directed to, “a business process starting method, applied to a server,” “a server,” and “a non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a server, cause the server to perform a business process starting method.”  The limitation, “the first business entry information being configured to cause initiation of a payment process on the terminal,” does not further define the above matter that the claim is directed to.
Nastar discloses that each predetermined scenario corresponding to an object related to a business process to be started and distinguishable by human eye (p108: the technical platform can then transform an object into a shop window).
He discloses matching standard feature codes of different objects with the upload feature code (p75: At step 724, the comparator module 608 compares the extracted and/or received image data to the retrieved image data 605 (or other stored data), p76: The extracted and/or received image data is preferably compared to the stored image data 605 … until a substantial match is found between the extracted and/or received image data and the stored image data 605.  p81: optical code image data, p99: extracts information from the object image data 906 and/or the associated object image data entries 1008 for comparison)

Conclusion                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE W KIM/           Examiner, Art Unit 2887                                                                                                                                                                                             
/THIEN M LE/           Primary Examiner, Art Unit 2887